Exhibit 10.17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

LOGO [g481013ex10_117.jpg] Inspiring Science

Amendment to SGD-1006

Commercial Supply Agreement executed on 1 December 2010.

[*] Manufacturing Controls Price Increase

27 August 2013

Vaughn Himes

VP, Manufacturing

21823- 30th Drive S.E.

Bothell, WA 98021

Dear Vaughn:

Based on the recent Safebridge assessment of SGD-1006 and SGD-1010 occupation
exposure level (OEL), a [*]classification has been applied to these molecules.
This change in classification will require additional manufacturing containment
and precautions for these [*].

This letter serves to amend the SGD-1006 pricing outlined in the supply
agreement executed on 1 December 2010. The purpose of this costing revision is
to capture the additional time and materials required to manufacture SGD-1006
[*].

[*] implementation will require extended suite time, additional materials, and
FTEs. It is estimated that the implementation will result in a cost increase of
[*]. Based on this assessment Seattle Genetics have agreed to increase payment
for the [*]. The revised price per gram is outlined in the table below:

Revised SGD-1006 Pricing Schedule:

 

SG6 Quantity (g)   Current Price ($)/g   Batch Cost Increase   Revised Cost/g
[*]   [*]   [*]   [*]

[*]



--------------------------------------------------------------------------------

LOGO [g481013ex10_117.jpg] Inspiring Science

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
the Amendment Effective Date.

Agreed and Accepted:

 

SAFC, Inc.     Seattle Genetics, Inc. By:  

/s/ Gills Cotter

    By:  

/s/ Clay B. Siegall

Name:  

Gills Cotter

    Name:  

Clay B. Siegall

Title:  

President

    Title:  

President and CEO

Date:  

December 15, 2014

    Date:  

January 20, 2014